DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 5, 9, 12, 13, 17, 20, 21, 25, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2020/0259601 A1; hereinafter “Zhou”) in view of Jeon et al. (US 2018/0368175 A1; hereinafter “Jeon”).
For claim 1, Zhou teaches identifying, by the (UE), data for uplink transmission (see paragraph 0034; wireless device may initiate a random access procedure to send (e.g., transmit) one or more packets to a base station of a cell that the wireless device selects); and starting, by the UE and after expiration of the HARQ retransmission timer, a random access procedure to obtain an uplink grant for the data (see paragraph 0419; base station may transmit first DCI for an uplink grant via a PDCCH, to the wireless device. The wireless device may start the DRX inactivity timer and monitor the PDCCH. The wireless device may start a HARQ RTT Timer (e.g., drx-HARQ-RTT-TimerUL) and stop monitoring the PDCCH, for example, based on (e.g., after or in response to) transmitting a TB via the uplink grant. The base station may transmit a NACK to the wireless device, for example, if the base station is unsuccessful in receiving the TB. The wireless device may start a HARQ retransmission timer (e.g., drx-RetransmissionTimerUL) 
For claim 4, Zhou teaches wherein the UE is in an connected mode (see paragraph 0409; active time of a DRX cycle may include a time duration/period in which at least one timer is running. The at least one timer may comprise: a DRX ON duration timer (e.g., drx-onDurationTimer), a DRX inactivity timer (e.g., drx-InactivityTimer), a downlink retransmission timer (e.g., drx-RetransmissionTimerDL), an uplink retransmission timer (e.g., drx-RetransmissionTimerUL), and/or a MAC contention resolution timer (e.g., mac-ContentionResolutionTimer and see paragraph 0410;  DRX short cycle (e.g., drx-ShortCycle) may be a first type of DRX cycle (e.g., if configured) that may be used, for example, if a wireless device enters DRX mode. An information element (e.g., DRX-Config IE) may indicate a length of the short cycle. A DRX short cycle timer (e.g., drx-ShortCycleTimer) may be expressed as multiples of the DRX short cycle. The timer may indicate a number of initial DRX cycles to follow the short DRX cycle before a long DRX cycle is initiated; DRX operation).
For claim 5, Zhou teaches further comprising: determining whether the HARQ retransmission timer has expired; waiting to start the random access procedure based at least in part on the determination that the HARQ retransmission timer has not expired (see paragraph 0419; base station may transmit first DCI for an uplink grant via a PDCCH, to the wireless device. The wireless device may start the DRX inactivity timer and monitor the PDCCH. The wireless device may start a HARQ RTT Timer (e.g., drx-HARQ-RTT-TimerUL) and stop monitoring the PDCCH, for example, based on (e.g., after or in response to) transmitting a TB via the uplink grant. The base station may transmit a NACK to the wireless device, for example, if the base station is unsuccessful in receiving the TB. The wireless device may start a HARQ 
For claim 9, Zhou teaches  a memory; and one or more processors operatively coupled to the memory, the one or more processors configured to (see paragraphs 0511 – 0512): identify data for uplink transmission (see paragraph 0034; wireless device may initiate a random access procedure to send (e.g., transmit) one or more packets to a base station of a cell that the wireless device selects); and start, after expiration of the HARQ retransmission timer, a random access procedure to obtain an uplink grant for the data (see paragraph 0419; base station may transmit first DCI for an uplink grant via a PDCCH, to the wireless device. The wireless device may start the DRX inactivity timer and monitor the PDCCH. The wireless device may start a HARQ RTT Timer (e.g., drx-HARQ-RTT-TimerUL) and stop monitoring the PDCCH, for example, based on (e.g., after or in response to) transmitting a TB via the uplink grant. The base station may transmit a NACK to the wireless device, for example, if the base station is unsuccessful in receiving the TB. The wireless device may start a HARQ retransmission timer (e.g., drx-RetransmissionTimerUL) and monitor the PDCCH for the NACK, for example, if/when the HARQ RTT Timer expires. The wireless device may receive second DCI indicating an uplink grant for the retransmission of the TB, for example, if/when the HARQ retransmission timer is running. The wireless device may stop monitoring the PDCCH, for example, if/when the 
For claim 12, Zhou teaches wherein the apparatus is in an connected mode (see paragraph 0409; active time of a DRX cycle may include a time duration/period in which at least one timer is running. The at least one timer may comprise: a DRX ON duration timer (e.g., drx-
For claim 13, Zhou teaches the one or more processors further configured to: determine whether the HARQ retransmission timer has expired; wait to start the random access procedure based at least in part on the determination that the HARQ retransmission timer has not expired (see paragraph 0419; base station may transmit first DCI for an uplink grant via a PDCCH, to the wireless device. The wireless device may start the DRX inactivity timer and monitor the PDCCH. The wireless device may start a HARQ RTT Timer (e.g., drx-HARQ-RTT-TimerUL) and stop monitoring the PDCCH, for example, based on (e.g., after or in response to) transmitting a TB via the uplink grant. The base station may transmit a NACK to the wireless device, for example, if the base station is unsuccessful in receiving the TB. The wireless device may start a HARQ retransmission timer (e.g., drx-RetransmissionTimerUL) and monitor the PDCCH for the NACK, for example, if/when the HARQ RTT Timer expires. The wireless device may receive second DCI indicating an uplink grant for the retransmission of the TB, for example, if/when the HARQ retransmission timer is running. The wireless device may stop monitoring the PDCCH, for example, if/when the wireless device does not receive the second 
For claim 17, Zhou teaches means for identifying data for uplink transmission  (see paragraph 0034; wireless device may initiate a random access procedure to send (e.g., transmit) one or more packets to a base station of a cell that the wireless device selects); and means for starting, after expiration of the HARQ retransmission timer, a random access procedure to obtain an uplink grant for the data (see paragraph 0419; base station may transmit first DCI for an uplink grant via a PDCCH, to the wireless device. The wireless device may start the DRX inactivity timer and monitor the PDCCH. The wireless device may start a HARQ RTT Timer (e.g., drx-HARQ-RTT-TimerUL) and stop monitoring the PDCCH, for example, based on (e.g., after or in response to) transmitting a TB via the uplink grant. The base station may transmit a NACK to the wireless device, for example, if the base station is unsuccessful in receiving the TB. The wireless device may start a HARQ retransmission timer (e.g., drx-RetransmissionTimerUL) and monitor the PDCCH for the NACK, for example, if/when the HARQ RTT Timer expires. The wireless device may receive second DCI indicating an uplink grant for the retransmission of the TB, for example, if/when the HARQ retransmission timer is running. The wireless device may stop monitoring the PDCCH, for example, if/when the wireless device does not receive the second DCI before the HARQ retransmission timer expires and see paragraph 0420; wireless device may receive an uplink grant dynamically on a PDCCH or in a random-access response (RAR)).  Zhou does not explicitly teach means for receiving a hybrid automatic repeat request (HARQ) retransmission timer, the HARQ retransmission timer indicates a time interval.  Jeon from the field of communications similar to that of Zhou teaches gNB may configure one or more DRX configuration parameters via RRC, e.g., RRC ConnectionReconfiguration or 
For claim 20, Zhou teaches wherein the UE is in an connected mode (see paragraph 0409; active time of a DRX cycle may include a time duration/period in which at least one timer is running. The at least one timer may comprise: a DRX ON duration timer (e.g., drx-onDurationTimer), a DRX inactivity timer (e.g., drx-InactivityTimer), a downlink retransmission timer (e.g., drx-RetransmissionTimerDL), an uplink retransmission timer (e.g., drx-RetransmissionTimerUL), and/or a MAC contention resolution timer (e.g., mac-ContentionResolutionTimer and see paragraph 0410;  DRX short cycle (e.g., drx-ShortCycle) may be a first type of DRX cycle (e.g., if configured) that may be used, for example, if a wireless device enters DRX mode. An information element (e.g., DRX-Config IE) may indicate a length of the short cycle. A DRX short cycle timer (e.g., drx-ShortCycleTimer) may be expressed as multiples of the DRX short 
For claim 21, Zhou teaches further comprising: means for determining whether the HARQ retransmission timer has expired; means for waiting to start the random access procedure based at least in part on the determination that the HARQ retransmission timer has not expired (see paragraph 0419; base station may transmit first DCI for an uplink grant via a PDCCH, to the wireless device. The wireless device may start the DRX inactivity timer and monitor the PDCCH. The wireless device may start a HARQ RTT Timer (e.g., drx-HARQ-RTT-TimerUL) and stop monitoring the PDCCH, for example, based on (e.g., after or in response to) transmitting a TB via the uplink grant. The base station may transmit a NACK to the wireless device, for example, if the base station is unsuccessful in receiving the TB. The wireless device may start a HARQ retransmission timer (e.g., drx-RetransmissionTimerUL) and monitor the PDCCH for the NACK, for example, if/when the HARQ RTT Timer expires. The wireless device may receive second DCI indicating an uplink grant for the retransmission of the TB, for example, if/when the HARQ retransmission timer is running. The wireless device may stop monitoring the PDCCH, for example, if/when the wireless device does not receive the second DCI before the HARQ retransmission timer expires; uplink grant received in RAR after the HARQ RTT timer expired).
For claim 25, Zhou teaches a n-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions, comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to (see paragraphs 0511 – 0512): identify, by the (UE), data for uplink transmission (see paragraph 0034; wireless device may initiate a random access procedure to 
For claim 28, Zhou teaches wherein the UE is in an connected mode (see paragraph 0409; active time of a DRX cycle may include a time duration/period in which at least one timer is running. The at least one timer may comprise: a DRX ON duration timer (e.g., drx-onDurationTimer), a DRX inactivity timer (e.g., drx-InactivityTimer), a downlink retransmission timer (e.g., drx-RetransmissionTimerDL), an uplink retransmission timer (e.g., drx-RetransmissionTimerUL), and/or a MAC contention resolution timer (e.g., mac-ContentionResolutionTimer and see paragraph 0410;  DRX short cycle (e.g., drx-ShortCycle) may be a first type of DRX cycle (e.g., if configured) that may be used, for example, if a wireless device enters DRX mode. An information element (e.g., DRX-Config IE) may indicate a length of the short cycle. A DRX short cycle timer (e.g., drx-ShortCycleTimer) may be expressed as multiples of the DRX short cycle. The timer may indicate a number of initial DRX cycles to follow the short DRX cycle before a long DRX cycle is initiated; DRX operation).
.

Claim Rejections - 35 USC § 103
Claim(s) 2, 10, 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Jeon as applied to claim(s) 1, 9, 12 or 25 above, and further in view of Wu et al. (US 2019/0053322 A1; hereinafter “Wu”).
For claim 2, Zhou and Jeon teaches all of the claimed subject matter with the exception of the UE is a narrow-band communication device.  Wu from the field of communications similar to 
For claim 10, Zhou and Jeon teaches all of the claimed subject matter with the exception of the apparatus is a narrow-band communication device.  Wu from the field of communications similar to that of Zhou and Jeon teaches a user equipment is a narrow band internet of things (NB-IoT) user equipment (see paragraph 0006).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wireless device of Zhou be a NB-IoT UE as taught by Wu where this simple replacement would yield a reasonable and predictable result and allow for an expanded wireless technology usage.
For claim 18, Zhou and Jeon teaches all of the claimed subject matter with the exception of the apparatus is a narrow-band communication device.  Wu from the field of communications similar to that of Zhou and Jeon teaches a user equipment is a narrow band internet of things (NB-IoT) user equipment (see paragraph 0006).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the wireless device of Zhou be a NB-IoT UE as taught by Wu where this simple replacement would yield a reasonable and predictable result and allow for an expanded wireless technology usage.
For claim 26, Zhou and Jeon teaches all of the claimed subject matter with the exception of the UE is a narrow-band communication device.  Wu from the field of communications similar to that of Zhou and Jeon teaches a user equipment is a narrow band internet of things (NB-IoT) user equipment (see paragraph 0006).  Therefore, it would have been obvious to one skilled in .
	
Claim Rejections - 35 USC § 103
Claim(s) 6, 8, 14, 16, 22, 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Jeon as applied to claim(s) 1, 9, 12 or 25 above, and further in view of Hsu (US 2010/0322172 A1).
For claim 6, Zhou and Jeon teaches all of the claimed subject matter with the exception of further comprising: transmitting a second uplink information to a base station; storing the second uplink information.  Hsu from the field of communication similar to that of Zhou and Jeon teaches BSR is triggered when UL data belonging to a logical channel with higher priority than those for which data already existed in the UL transmission buffer arrives at the UL transmission buffer. BSRs are referred to three types, including regular BSR, periodic BSR and padding BSR by different triggering events. When a regular BSR is triggered and the UE has no UL-SCH resource allocated for the current TTI, an SR is triggered. A retransmission BSR timer is started when the regular BSR is triggered or a new UL grant is allocated, which is used for handling the situation that the BSR has been transmitted but the eNB does not respond with any UL resource for a long time. When the retransmission BSR timer expires, an enforced SR is triggered, so that data in the UL transmission buffer has an opportunity to be transmitted (see paragraph 0007).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to transmit the date in the UL transmission buffer as taught by Hsu into the system of Zhou.  The motivation for doing this is to provide for an efficient system where data transmission is reliable.

For claim 8, Zhou and Jeon teaches all of the claimed subject matter with the exception of wherein the data for uplink transmission has a higher priority than the second uplink information.  Hsu from the field of communication similar to that of Zhou and Jeon teaches BSR is triggered when UL data belonging to a logical channel with higher priority than those for which data already existed in the UL transmission buffer arrives at the UL transmission buffer. BSRs are referred to three types, including regular BSR, periodic BSR and padding BSR by different triggering events. When a regular BSR is triggered and the UE has no UL-SCH resource allocated for the current TTI, an SR is triggered. A retransmission BSR timer is started when the regular BSR is triggered or a new UL grant is allocated, which is used for handling the situation that the BSR has been transmitted but the eNB does not respond with any UL resource for a long time. When the retransmission BSR timer expires, an enforced SR is triggered, so that data in the UL transmission buffer has an opportunity to be transmitted (see paragraph 0007).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to prioritize data as taught by Hsu into the system of Zhou.  The motivation for doing this is to provide for an efficient system where critical data and be ensured to be transmitted.
For claim 14, Zhou and Jeon teaches all of the claimed subject matter with the exception of the one or more processors further configured to: transmit a second uplink information to a base station; store the second uplink information.  Hsu from the field of communication similar to that of Zhou and Jeon teaches BSR is triggered when UL data belonging to a logical channel with higher priority than those for which data already existed in the UL transmission buffer arrives at the UL transmission buffer. BSRs are referred to three types, including regular BSR, periodic BSR and padding BSR by different triggering events. When a regular BSR is triggered 
For claim 16, Zhou and Jeon teaches all of the claimed subject matter with the exception of wherein the data for uplink transmission has a higher priority than the second uplink information.  Hsu from the field of communication similar to that of Zhou and Jeon teaches BSR is triggered when UL data belonging to a logical channel with higher priority than those for which data already existed in the UL transmission buffer arrives at the UL transmission buffer. BSRs are referred to three types, including regular BSR, periodic BSR and padding BSR by different triggering events. When a regular BSR is triggered and the UE has no UL-SCH resource allocated for the current TTI, an SR is triggered. A retransmission BSR timer is started when the regular BSR is triggered or a new UL grant is allocated, which is used for handling the situation that the BSR has been transmitted but the eNB does not respond with any UL resource for a long time. When the retransmission BSR timer expires, an enforced SR is triggered, so that data in the UL transmission buffer has an opportunity to be transmitted (see paragraph 0007).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to prioritize data as taught by Hsu into the system 
 For claim 22, Zhou and Jeon teaches all of the claimed subject matter with the exception of further comprising: means for transmitting a second uplink information to a base station; means for storing the second uplink information.  Hsu from the field of communication similar to that of Zhou and Jeon teaches BSR is triggered when UL data belonging to a logical channel with higher priority than those for which data already existed in the UL transmission buffer arrives at the UL transmission buffer. BSRs are referred to three types, including regular BSR, periodic BSR and padding BSR by different triggering events. When a regular BSR is triggered and the UE has no UL-SCH resource allocated for the current TTI, an SR is triggered. A retransmission BSR timer is started when the regular BSR is triggered or a new UL grant is allocated, which is used for handling the situation that the BSR has been transmitted but the eNB does not respond with any UL resource for a long time. When the retransmission BSR timer expires, an enforced SR is triggered, so that data in the UL transmission buffer has an opportunity to be transmitted (see paragraph 0007).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to transmit the date in the UL transmission buffer as taught by Hsu into the system of Zhou.  The motivation for doing this is to provide for an efficient system where data transmission is reliable.
For claim 24, Zhou and Jeon teaches all of the claimed subject matter with the exception of wherein the data for uplink transmission has a higher priority than the second uplink information.  Hsu from the field of communication similar to that of Zhou and Jeon teaches BSR is triggered when UL data belonging to a logical channel with higher priority than those for which data already existed in the UL transmission buffer arrives at the UL transmission 
For claim 30, Zhou and Jeon teaches all of the claimed subject matter with the exception of further comprising one or more instructions that cause the one or more processors to: transmit a second uplink information to a base station; store the second uplink information.  Hsu from the field of communication similar to that of Zhou and Jeon teaches BSR is triggered when UL data belonging to a logical channel with higher priority than those for which data already existed in the UL transmission buffer arrives at the UL transmission buffer. BSRs are referred to three types, including regular BSR, periodic BSR and padding BSR by different triggering events. When a regular BSR is triggered and the UE has no UL-SCH resource allocated for the current TTI, an SR is triggered. A retransmission BSR timer is started when the regular BSR is triggered or a new UL grant is allocated, which is used for handling the situation that the BSR has been transmitted but the eNB does not respond with any UL resource for a long time. When the retransmission BSR timer expires, an enforced SR is triggered, so that data in the UL .
	
Allowable Subject Matter
Claim(s) 3, 7, 11, 15, 19, 23 and 27 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pelletier et al. (US 2017/0013565 A1), Uchino et al. (US 2017/0264398 A1), Jeon et al. (US 2018/0279375 A1), Ozturk et al. (US 2019/0007176 A1), Fan et al. (US 2019/0116630 A1), You et al. (US 2019/0190661 A1), Kung et al. (US 2019/0289688 A1), Liu et al. (US 2019/0327638 A1), Phuyal et al. (US 2020/0245334 A1) and Lou et al. (US 2021/0029730 A1) are cited to show a METHOD AND APPARATUS FOR CONFIGURING UPLINK HYBRID AUTOMATIC REPEAT REQUEST (HARQ) RETRANSMISSION TIMER FOR NARROWBAND COMMUNICATIONS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GARY MUI/Primary Examiner, Art Unit 2464